Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/16/2020 has been entered.
Response to Amendment
In the amendment filed on 09/22/2020, claim(s) 12- 19, 21-22, 25, 27, 29 and 32 (and by extension its/their dependents) have been amended, claim(s) 1-11, 13-15, 23-24, 26, 28, 31, and 33 has/have been canceled, and claim(s) 34 is/are new. Claim(s) 12, 16-22, 25, 27, 29-30, 32 and 34 is/are pending in this application.

Response to Arguments
101 rejections:
With respect to the 101 rejection applicant argued:
Claims 12 through 28 (but not Claims 29 through 33) again were rejected under 35 U.S.C. § 101 as being non-statutory. All rejections are respectfully traversed. Claim 12 recites a specific prediction method including measuring a speed of the driver, and storing the selected driver category in the memory of the vehicle, and transmitting the speed predicted in the predicting step to a driver assistance device installed in the vehicle; Claim 21 also recites a specific method, including determining a plurality of profile speeds, and storing the determined in the memory of the vehicle; neither method can be said to be an abstract idea; Claim 29 recites a vehicle with a memory and a cruise control; a vehicle is a tangible construction of matter which cannot possibly be considered to be abstract. Applicant wishes to emphasize that the claims are not directed to (a) mathematical concepts like mathematical relationships, formulas, and calculations, (b) certain methods of organizing human interactions, such as fundamental economic practices commercial and legal interactions, managing relationships or interactions between people, and advertising, marketing, and sales activities, and (c) mental processes, which are concepts performed in the human mind, such as forming an observation, evaluation, judgment, or opinion. In view of the foregoing, the claims, taken as a whole, are not "abstract ideas" or the like. Instead, the claims are limited to practical applications in the technological arts, and the claimed invention is not a natural phenomenon, abstract idea, law of nature, "descriptive material", or "mere manipulation of abstract ideas." MPEP 2106. Furthermore, Applicant respectfully traverses the statements in the Official Action that the claims are "mental processes," or "generic" computer components, or do not include additional elements that are sufficient to amount to "significantly more" than the "judicial exception." In this regard, Applicant respectfully traverses the statement in the Official Action- 10 - that the claimed features are "well-understood, routine and conventional," especially in the absence of any cited documents providing evidence on this point; the burden in this regard rests not upon Applicant but upon the Office. Applicant respectfully submits that, to the contrary, the claims recite non-conventional particular solutions to problems and/or non-conventional particular ways to achieve a desired outcome. 

The examiner respectfully disagrees in part. Claims 12, 16-22, 25, 27, 29-30, 32 and 34 are drawn to a mental process being implemented by a computer. In their entirety they are drawn to a method of predicting the speed of a driver and performing basic common actions with the result (displaying, transmitting ect). The elements recited are all generic elements undertaking their common functions such as a memory for storing the instructions. Furthermore there is no practical application which could transform the abstract idea into patent eligible subject matter. 
In response to applicant’s assertion that:
in the memory of the vehicle, and transmitting the speed predicted in the predicting step to a driver assistance device installed in the vehicle; Claim 21 also recites a specific method, including determining a plurality of profile speeds, and storing the determined plurality of profile speeds in the memory of the vehicle; neither method can be said to be an abstract idea”

The examiner respectfully notes that storing a value in a memory is an example of a generic elements undertaking their common function and not a practical application.
In response to applicant’s assertion that 
Applicant wishes to emphasize that the claims are not directed to… (c) mental processes, which are concepts performed in the human mind, such as forming an observation, evaluation, judgment, or opinion.

The examiner respectfully disagrees. Applicant’s claims in their entirety are drawn to a method by which a user can be categorized as a certain profile of driver type based on the driver’s speed and other common data points and from that predict a driver’s speed. This is clearly a mental process, one of which has been done for decades, for example, during a driving test. Merely claiming that it is being done on a computer, stored in memory, and/or transmitted to another location without anything significantly more does not demonstrate a practical application and is not sufficient to overcome the 101 rejection.
103 rejections:
With respect to Claims 12 and 29, applicant argued:
With respect to Claims 12 and 29's "difference between the reference speed and the profile speed" and Claim 21's "ascending hierarchical classification," the Official Action says that such is obvious but, in Applicant's most respectful estimation, does not identify where such can be found in the cited documents. 

¶[8, 15, 78, 82] albeit the language used by Phelan is slightly different. In this cited section, Phelan describes how the characteristics of a user can be compared to profiles stored within a database one of which is vehicle speed while the vehicle is being controlled by a user (Phelan ¶[78, 82]). This is clearly equivalent to the limitation cited by applicant since Phelan’s comparing speeds to categorize a user into a profile is identical to applicant’s "determining a smallest one of the calculated plurality of differences; in accordance with the determined smallest one of the plurality of differences, selecting one of the plurality of driver categories for the driver.” In other words both applicant and Phelan claim/teach acquiring a reference speed from a driver and comparing that reference speed to a plurality of profiles in order to determine which is the best match for the driver (ie smallest difference) and therefore cite equivalent inventions.
With respect to "ascending hierarchical classification," this is merely another way of stating that the profiles in question are ordered in some meaningful way and is taught by Phelan. As an example, Phelan ¶[88] teaches:
[0088] This level of evaluation of individual driver behavior can also be reflected in the driver's safety rating score. It may be useful to have such information separately recorded as a subset of a composite score. Driver's that have an "aggressive" driving profile or that frequently operate on "high risk" road segments and/or times can be therefore be readily identified and distinguished from otherwise similar drivers. In the preferred embodiment, the aggressive driver score would be separable from the "high risk" road segment driver.

The “driver's safety rating score” and using the score to categorize drivers as recited by Phelan, is itself a teaching of "ascending hierarchical classification," since the higher the score the more safely a driver is driving and the lower the score the less safely the driver is driving. 

Official notice:
With respect to Official notice applicant argued:

Applicant also respectfully traverses the taking of Official Notice in the absence of a cited document qualifying as prior art under the meaning of 35 U.S.C. §§ 102 and 103. MPEP 2144.03. In this regard, please note that the March 31, 2020 Amendment stated: "In this regard, Applicant respectfully traverses the statement in the Official Action that the claimed features are 'well-understood, routine and conventional,' especially in the absence of any cited documents providing evidence on this point; the burden in this regard rests not upon Applicant but upon the Office." 

It is unclear what official notice applicant is traversing. In previous office actions the only official notice that was taken was in regards to the subject matter of claim 23. However not only has the official notice in question was taken several actions ago and the subject matter in question was previously accepted as applicant admitted prior art due to applicant not properly challenging it, but claim 23 has been canceled. As such a challenge to that specific taking of official notice would be untimely at this point. Since no other official notice was ever taken, the examiner has no further comments on applicant’s traverse of taking of official notice.

Amendment Objection 
The amendment is objected to under 35 U.S.C. 132 and 37 CFR 1.121 as introducing new matter. The original disclosure does not reasonably convey to a designer of ordinary skill in the In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).
Specifically, there is no support in the original disclosure for the limitation of:

34. (New) A vehicle according to Claim 29, wherein the profile speed of each of the plurality of driver categories is a speed that is determined as a quintile of any order from a plurality of speeds associated with the driver category.

See the 112 rejection for a complete explanation.
To overcome this objection, applicant may attempt to demonstrate (by means of argument or evidence) that the original disclosure establishes that he or she was in possession of the amended subject matter. If applicant is unable to applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 34 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to 
Claim(s) 34 cite(s) the limitation:
34. (New) A vehicle according to Claim 29, wherein the profile speed of each of the plurality of driver categories is a speed that is determined as a quintile of any order from a plurality of speeds associated with the driver category.

In searching applicant’s specification, there is no recitation of “a quintile of any order.” However it is believe that this is a typographical error and applicant meant to claim “a quantile of any order” which is in applicant’s specification and claimed elsewhere in applicant’s claims. Although the two terms are spelled similarly, they are not synonyms of one another and thus applicant’s recitation of it does constitute new matter.
For the sake of this action, “a quintile of any order” will be interpreted to mean “a quantile of any order.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 12, 16-22, 25, 27, 29-30, 32 and 34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory an abstract idea without significantly more. The claim recites a method for predicting speed of a driver via categorizing the driver into a speed profile.

Further claim(s) 16-20, 22, 25, 27, 28-30, 32 and 34, fail to remedy the deficiencies of the parent claim as they do not impose any limitations that amount to significantly more than the abstract idea itself.
Accordingly, the Examiner concludes that there are no meaningful limitations in claims 12, 16-22, 25, 27, 29-30, 32 and 34 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
The analysis above applies to all statutory categories of invention. As such, the presentment of claim{s} 12, 16-22, 25, 27, 29-30, 32 and 34 otherwise styled as a computer product or an apparatus, for example, would be subject to the same analysis. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 12, 16-20, 25, 27, 29, 30, 32, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phelan (US 2013/0073112) in view of Duncan (US 2015/0158495), Stankoulov (US 2014/0162219), and Roos (US 2017/0198655).

		
With respect to claim 12 Phelan teaches a method for use in a vehicle comprising a memory (Phelan ¶[53]), the method being a method for predicting a speed of a driver driving a vehicle relative to a road, the method comprising steps of: 
storing in a memory a plurality of driver categories (Phelan ¶[8]), wherein each of the plurality of driver categories includes a profile speed such that there are a plurality of profile speeds respectively corresponding to the plurality of driver categories (Phelan Fig. 1 ¶[11-12, 57]), wherein the profile speed of each of the plurality of driver categories is a speed that is statistically determined as a quantile of any order from a distribution of a plurality of speeds associated with the driver category, and wherein the number of driver categories is at least four (Phelan ¶[8, 15, 17, 58, 78-81, 88]); 
It is noted that although Phelan does not explicitly state that there are at least four reference speeds/speed profiles this would appear to be an obvious design choice in view of Phelan. Specifically Phelan teaches that a speed score is assigned to a driver and from this the driving profile is assigned (Phelan ¶[8, 15, 17, 58, 78-80, 88]). One of ordinary skill in the art will recognize that there are more than just 4 types of drivers and as such it would be obvious for 
measuring a plurality of speeds of the driver in a first driving area that is a corner or a slope (Phelan ¶[12, 78, 79-81, 87] note: ¶[78] which discloses a winding road inherently teaches a corner/slope); 
obtaining, in accordance with the measured plurality of speeds of the driver in the first driving area, a reference speed (Phelan ¶[12, 78, 79-81, 87]); 
calculating a respective plurality of differences between the reference speed and the plurality of profile speeds (Phelan ¶[8, 15, 78, 82]); determining a smallest one of the calculated plurality of differences between the reference speed and the plurality of profile speeds (Phelan ¶[8, 15, 78, 82]); in accordance with (a) the determined smallest one of the plurality of differences (Phelan ¶[8, 15, 78, 82]). and (b) a measured acceleration of the driver in the first driving area (Phelan Fig. 8 ¶[58, 62]), selecting one of the plurality of driver categories for the driver (¶[15, 81-82]). 
It is noted that although the language used by Phelan is slightly different, the teachings of Phelan are equivalent to the limitations claimed here. More specifically, Phelan describes how the characteristics of a user can be compared to profiles stored within a database, one of which is vehicle speed while the vehicle is being controlled by a user (Phelan ¶[78, 82]). This is clearly equivalent to the limitation cited by applicant since Phelan’s comparing speeds to categorize a user into a profile is identical to applicant’s "determining a smallest one of the calculated plurality of differences; in accordance with the determined smallest one of the 
storing the selected driver category for the driver in the memory of the vehicle (Phelan ¶[9, 13, 53-54]); and 
wherein the predicting step performs the prediction in accordance with (a) the profile speed of the selected driver category for the driver (Phelan ¶[17, 80-88]), (b) the maximum legal speed of the second driving area (See Phelan ¶[66, 85, 93]), (c) a difference between the reference speed and the profile speed of the selected driver category (Phelan ¶[17, 80-88] note: this is part of determining the profile and thus is inherently part to using said profile for predictions), (d) data concerning a level of grip of roadway in the second driving area (Phelan ¶[85, 93, 106] note: Icy/raining conditions reads on “data concerning a level of grip of roadway”), and (e) meteorological data (Phelan ¶[85, 93, 106]);
It is important to note that Phelan ¶[85] reads:
[0085] An individual driver may also be categorized by the absolute amount of time the driver is identified to be operating within a road category or trip segment. Also, an individual driver may be evaluated by the relative portion of each trip that is within a road category. Driving in "off peak" times may differ from "rush hour" vehicle operation. Similarly, predictions of likely future behavior may vary with drivers operating vehicles at differing times or on differing road types. 

Therefore Phelan’s teachings that predictions of likely future behavior may vary based on time and the type of road in view of Phelan’s other teachings of taking specific road 
It is noted that although Phelan does not use the term “a quantile of any order,” such a feature would appear to be obvious. Specifically “quantiles” appear to be a known concept in statistics as a means to sort and analyze collected data. However assuming arguendo and they are not applicant has been provided with Duncan.
Duncan teaches a system for monitoring driver characteristics wherein the monitored characteristics can be determined based on a quantile (Duncan ¶[25, 45])
Thus as shown above Phelan teaches a base invention of a system that collects data on driers and organizes that data into profiles. Duncan teaches a technique of collecting data on drivers and using quantiles to organize said data applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Duncan to the base invention of Phelan since it would have resulted in the predictable result of using quantiles to organize and would have improved the system by ensuring the profiles were sufficiently spread out and not similar to one another. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Phelan to apply the technique from the teachings of Duncan because the technique taught by Duncan was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known technique to the 
Although Phelan teaches maximum legal speed of a second driving area and using that in the prediction of the driver’s behavior (See Phelan ¶[66, 93]), Phelan does not explicitly teach using the maximum legal speed of the second driving area to predict the exact speed of the driver. More specifically, Phelan teaches predicting whether or not a user is adhering to a speed limit. Although this is directly related to predicting speed, adhering to a speed limit is not itself a prediction of the exact speed of a driver. That is, a driver that is driving at exactly the speed limit and one that is driving 10 mph under the speed limit are both considered to be “adhering to the speed limit.” Although it could be argued that applicant’s claims are broad enough to encompass this less precise predicting, assuming arguendo and they are not, applicant has been provided with Stankoulov for a more precise teaching of this element. 
Stankoulov teaches a method of predicting future speeds of a vehicle wherein the maximum legal speed of the second driving area to predict the speed of the driver (Stankoulov Fig. 7 ¶[99-101]) as well as meteorological data (Stankoulov ¶[50, 78]).
Thus, as shown above Phelan teaches a device for predicting driver behavior one of which one of those behaviors is the driver’s speed and acknowledges the use of maximum legal speed. Stankoulov teaches a method for more precisely predicting driver speed which factors in the maximum legal speed of the second driving area (ie a speed limit). One of ordinary skill in the art would have recognized the technique used by Stankoulov could be applied to the teachings of Phelan because it would yield a predictable result (speed predicted from maximum legal speed) and it would be an improvement to the base device (a more accurate prediction of 
Although Phelan as modified by Stankoulov does teach that the system can work with an adaptive cruise control (Phelan ¶[50, 134]), and it would appear to be obvious that Phelan could transmit the speed predicted in the predicting step to a driver assistance device installed in the vehicle, assuming arguendo that it is not applicant has been provided with Roos.
Roos teaches a vehicle including predicting future speed profiles (Roos Fig. 4, 5 ¶[18-21, 32, 58, 118]) to control the adaptive cruise control so as to control the speed of the vehicle, in accordance with the predicted speed (Roos ¶[89]).
Thus as shown above Phelan as modified by teaches a base invention of a system for predicting a future speed of a driver of a vehicle. Roos teaches a technique of transmitting a predicted future speed to an adaptive cruise control applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Roos to the base invention of Phelan since it would have resulted in the predictable result of transmitting a predicted future speed to an adaptive cruise control and would have improved the system by allowing it to work with and control other safety devices within the vehicle and thus making the system more autonomous. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Phelan to 

With respect to claim 29 Phelan teaches a vehicle comprising: 
an adaptive cruise control configured to control a speed of the vehicle (Phelan ¶[50, 134]); and 
a memory configured to store a profile speed corresponding to a driver category to which a driver of the vehicle has been assigned (Phelan ¶[53]), wherein the profile speed is determined by a method comprising :
(a) obtaining a plurality of driver categories, wherein each of the plurality of driver categories includes a profile speed such that there are a plurality of profile speeds respectively corresponding to the plurality of driver categories, wherein the profile speed of each of the plurality of driver categories is a speed that is determined from a plurality of speeds associated with the driver category, and wherein the number of driver categories is at least four (Phelan ¶[8, 15, 17, 58, 78-80, 88]), 
It is noted that although Phelan does not explicitly state that there are at least four reference speeds/speed profiles this would appear to be an obvious design choice in view of Phelan. Specifically Phelan teaches that a speed score is assigned to a driver and from this the driving profile is assigned (Phelan ¶[8, 15, 17, 58, 78-80, 88]). One of ordinary skill in the art will 
(b) measuring a plurality of speeds of the driver in a first driving area that is a corner or a slope (Phelan ¶[12, 78]), 
(c) obtaining, in accordance with the measured plurality of speeds of the driver in the first driving area, a reference speed (Phelan ¶[12, 78, 79-81, 87]), 
(d) calculating a respective plurality of differences between the reference speed and the plurality of profile speeds (Phelan ¶[8, 15, 78, 82]), (e) determining a smallest one of the calculated plurality of differences (Phelan ¶[8, 15, 78, 82]), (f) in accordance with the determined smallest one of the plurality of differences, selecting one of the plurality of driver categories for the driver (Phelan ¶[8, 15, 78, 82]), and (g) obtaining the profile speed corresponding to the selected driver category for the driver (¶[15, 81-82]), 
It is noted that although the language used by Phelan is slightly different, the teachings of Phelan are equivalent to the limitations claimed here. More specifically, Phelan describes how the characteristics of a user can be compared to profiles stored within a database, one of which is vehicle speed while the vehicle is being controlled by a user (Phelan ¶[78, 82]). This is clearly equivalent to the limitation cited by applicant since Phelan’s comparing speeds to categorize a user into a profile is identical to applicant’s "determining a smallest one of the calculated plurality of differences; in accordance with the determined smallest one of the plurality of differences, selecting one of the plurality of driver categories for the driver.” In 
wherein the vehicle is configured to (1) predict a speed of the driver in an area in accordance with (a) the profile speed corresponding to the selected driver category for the driver (Phelan ¶[17, 80-88]), (b) a maximum legal speed of the area (See Phelan ¶[66, 85, 93]), (c) a difference between the reference speed and the profile speed of the selected driver category (Phelan ¶[17, 80-88] note: this is part of determining the profile and thus is inherently part to using said profile for predictions), (d) data concerning a level of grip of roadway in the second driving area (Phelan ¶[85, 93, 106] note: Icy/raining conditions reads on “data concerning a level of grip of roadway”), and (e) meteorological data (Phelan ¶[85, 93, 106]).
It is important to note that Phelan ¶[85] reads:
[0085] An individual driver may also be categorized by the absolute amount of time the driver is identified to be operating within a road category or trip segment. Also, an individual driver may be evaluated by the relative portion of each trip that is within a road category. Driving in "off peak" times may differ from "rush hour" vehicle operation. Similarly, predictions of likely future behavior may vary with drivers operating vehicles at differing times or on differing road types. 

Therefore Phelan’s teachings that predictions of likely future behavior may vary based on time and the type of road in view of Phelan’s other teachings of taking specific road conditions into account when performing it’s analysis inherently teaches that conditions such as (b) the maximum legal speed (d) data concerning a level of grip of roadway (Phelan ¶[85, 93, 
It is noted that although Phelan does not use the term “a quantile of any order,” such a feature would appear to be obvious. Specifically “quantiles” appear to be a known concept in statistics as a means to sort and analyze collected data. However assuming arguendo and they are not applicant has been provided with Duncan.
Duncan teaches a system for monitoring driver characteristics wherein the monitored characteristics can be determined based on a quantile (Duncan ¶[25, 45])
Thus as shown above Phelan teaches a base invention of a system that collects data on driers and organizes that data into profiles. Duncan teaches a technique of collecting data on drivers and using quantiles to organize said data applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Duncan to the base invention of Phelan since it would have resulted in the predictable result of using quantiles to organize and would have improved the system by ensuring the profiles were sufficiently spread out and not similar to one another. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Phelan to apply the technique from the teachings of Duncan because the technique taught by Duncan was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known technique to the known device taught by Phelan that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

Stankoulov teaches a method of predicting future speeds of a vehicle wherein the maximum legal speed of the second driving area to predict the speed of the driver (Stankoulov Fig. 7 ¶[99-101]) as well as meteorological data (Stankoulov ¶[50, 78]).
Thus, as shown above Phelan teaches a device for predicting driver behavior one of which one of those behaviors is the driver’s speed and acknowledges the use of maximum legal speed. Stankoulov teaches a method for more precisely predicting driver speed which factors in the maximum legal speed of the second driving area (ie a speed limit). One of ordinary skill in the art would have recognized the technique used by Stankoulov could be applied to the teachings of Phelan because it would yield a predictable result (speed predicted from maximum legal speed) and it would be an improvement to the base device (a more accurate prediction of the speed is generated). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Phelan to include the teachings of 
Although Phelan as modified by Stankoulov does teach that the system can work with an adaptive cruise control (Phelan ¶[50, 134]), and it would appear to be obvious that Phelan could transmit the speed predicted in the predicting step to a driver assistance device installed in the vehicle, assuming arguendo that it is not applicant has been provided with Roos.
Roos teaches a vehicle including predicting future speed profiles (Roos Fig. 4, 5 ¶[18-21, 32, 58, 118]) to control the adaptive cruise control so as to control the speed of the vehicle, in accordance with the predicted speed (Roos ¶[89]).
Thus as shown above Phelan as modified by teaches a base invention of a system for predicting a future speed of a driver of a vehicle. Roos teaches a technique of transmitting a predicted future speed to an adaptive cruise control applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Roos to the base invention of Phelan since it would have resulted in the predictable result of transmitting a predicted future speed to an adaptive cruise control and would have improved the system by allowing it to work with and control other safety devices within the vehicle and thus making the system more autonomous. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Phelan to apply the technique from the teachings of Roos because the technique taught by Roos was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill 

With respect to claim 16 Phelan as modified in claim 12 by Stankoulov teaches a method wherein the predicting step includes: predicting a speed at a number of finite points that are not regularly distributed in the second driving area; making an approximation between the points (Stankoulov Fig. 6 ¶[91-93] specifically see Figure 6 wherein the points are not evenly distributed among the paths ie some paths have 4 some have as low as 2).

With respect to claim 17 Phelan as modified in claim 12 teaches a method further comprising a step of correcting the speed predicted in the predicting step based on one or more external parameters (Phelan ¶[70]), wherein the one or more external parameters are selected from a group consisting of, parameters concerning motor traffic, and parameters concerning the vehicle (Phelan ¶[70] note: these parameters inherently are parameters concerning the vehicle).  

With respect to claim 18 Phelan as modified in claim 12 teaches a method wherein the one or more external parameters comprises parameter regarding motor traffic (Phelan ¶[10, 12, 78]).  



With respect to claims 20 and 30 Phelan as modified in claims 12 and 29 teaches a method further comprising a step of transmitting the speed predicted in the predicting step to at least one of: a display and a warning device on the vehicle that are available to the driver (Phelan ¶[50], Stankoulov ¶[41, 54]).  

With respect to claims 25 and 32 Phelan as modified in claim 12 teaches a method wherein the first driving area is a corner (Phelan ¶[78], Stankoulov ¶[50]).  

With respect to claim 27 Phelan as modified in claim 12 teaches a method wherein the first driving area is a slope (Stankoulov ¶[50]).  

With respect to claim 34 Phelan as modified in claim 29 teaches profile speeds which are separated based on a hierarchal classification (Phelan ¶[8, 15, 78]). Although Phelan does not use the term “a quantile of any order,” as a means to split up the profiles, such a feature would appear to be obvious to apply to Phelan. Specifically “quantiles” appear to be a known concept in statistics as a means to sort and analyze a collected set of data. Quantiles split the data into equal parts thereby making the data easier to sort and analyze.  Thus it would appear 
Duncan teaches a system for monitoring driver characteristics wherein quantiles are used to sort and analyze data collected based on the driver’s characteristics (Duncan ¶[25, 45])
Thus as shown above Phelan teaches a base invention of a system that collects data on driers and organizes that data into profiles. Duncan teaches a technique of collecting data on drivers and using quantiles to organize said data applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Duncan to the base invention of Phelan since it would have resulted in the predictable result of using quantiles to organize and would have improved the system by ensuring the profiles were sufficiently spread out and not similar to one another. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Phelan to apply the technique from the teachings of Duncan because the technique taught by Duncan was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known technique to the known device taught by Phelan that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phelan (US 2013/0073112).
With respect to claim 21 Phelan as modified in claim 12 teaches a method for (i) determining speed profiles used to predict a driver speed of a driver (Phelan ¶[8]), in which 
acquiring data representative of a driving speed of a group of drivers in a predefined driving area that is a corner or a slope, each of the drivers being considered as an individual (Phelan ¶[12]); 
using an ascending hierarchical classification to classify the individuals into at least 4 classes defined based on the data (Phelan ¶[8, 15, 78]); It is noted that, although this exact wording is not used by Phelan, what applicant describes here is inherently taught by Phelan. More specifically, “hierarchical classification” corresponds at least to different degrees of “aggressiveness” taught by Phelan ¶[78] as well as the safety scores Phelan ¶[88]. There are inherently in a hierarchical classification and the limitation claiming they are “ascending” just means that there is a measureable degree (ie more aggressive vs less aggressive, more safe vs less safe) in which they can be sorted as there is in Phelan.

 storing the determined plurality of profile speeds in the memory of the vehicle (Phelan ¶[9, 13, 53-54]).  
It is also noted that although Phelan does not explicitly state that there are at least four reference speeds/speed profiles this would appear to be an obvious design choice in view of Phelan. Specifically Phelan teaches that a speed score is assigned to a driver and from this the driving profile is assigned (Phelan ¶[8, 15, 17, 58, 78-80, 88]). One of ordinary skill in the art will recognize that there are more than just 4 types of drivers and as such it would be obvious for Phelan to have at least 4 different types of driver profiles so that drivers can more properly be categorized in their appropriate group depending on how many and how precise the user wanted the categories to be. 

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phelan (US 2013/0073112) and Duncan (US 2015/0158495).

With respect to claim 22 Phelan as modified in claim 21 teaches profile speeds which are separated based on a hierarchal classification (Phelan ¶[8, 15, 78]). Although Phelan does not use the term “a quantile of any order,” as a means to split up the profiles, such a feature would appear to be obvious to apply to Phelan. Specifically “quantiles” appear to be a known concept in statistics as a means to sort and analyze a collected set of data. Quantiles split the 
Duncan teaches a system for monitoring driver characteristics wherein quantiles are used to sort and analyze data collected based on the driver’s characteristics (Duncan ¶[25, 45])
Thus as shown above Phelan teaches a base invention of a system that collects data on driers and organizes that data into profiles. Duncan teaches a technique of collecting data on drivers and using quantiles to organize said data applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Duncan to the base invention of Phelan since it would have resulted in the predictable result of using quantiles to organize and would have improved the system by ensuring the profiles were sufficiently spread out and not similar to one another. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Phelan to apply the technique from the teachings of Duncan because the technique taught by Duncan was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known technique to the known device taught by Phelan that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767.  The examiner can normally be reached on 9-5 Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.F/Examiner, Art Unit 3665   
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665